Case: 21-30194     Document: 00516445331         Page: 1    Date Filed: 08/24/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-30194                      August 24, 2022
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Robert Earl Tucker, Jr.,

                                                         Defendant—Appellant.



                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:20-CR-43-1


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Don R. Willett, Circuit Judge:
          We withdraw our prior opinion, 33 F.4th 739, and issue the following
   substitute opinion.
          Robert Earl Tucker, Jr., was found guilty of three counts of making
   false statements to a federally licensed firearms dealer in violation of 18
   U.S.C. § 922(a)(6) and two counts of possession in violation of 18 U.S.C.
   § 922(g)(4). Tucker’s pro se appeal raises a host of issues, but we need only
Case: 21-30194        Document: 00516445331             Page: 2      Date Filed: 08/24/2022




                                        No. 21-30194


   address one: whether his convictions were supported by sufficient evidence.
   They were not. We therefore REVERSE Tucker’s convictions and
   VACATE his sentence.
                                              I
           First the facts. Over a decade ago, Tucker was involuntarily
   transported to the emergency room under an order for protective custody
   issued by local law enforcement. A doctor at the hospital concluded that
   Tucker presented a danger to himself and others. So the doctor issued a
   physician emergency certificate that authorized Tucker’s involuntarily
   hospitalization for up to 15 days.
           Tucker again found himself in hot water two weeks after release. At
   the request of Tucker’s mother, 1 the Morehouse Parish coroner issued a new
   order for protective custody so that yet another doctor could “determine if
   [Tucker] should be voluntarily admitted, admitted by emergency certificate,
   admitted as a non-contested admission, or discharged.” Another emergency
   room doctor determined that Tucker was “in need of immediate psychiatric
   treatment” because he posed a danger to himself and others. That doctor
   issued a new physician emergency certificate, and Tucker was again
   hospitalized. During this 13-day period of treatment, Tucker was diagnosed
   with paranoid schizophrenia and prescribed medications.
           Fast forward to 2019. Tucker bought a pistol from a firearms dealer in
   Baton Rouge. How? Well, Tucker stated on the ATF form that he had




           1
            Tucker’s mother, with whom he lived, reported that he (1) was recently released
   from involuntary hospitalization, (2) had “become angry,” (3) would “rant[] about stuff,”
   (4) “wrecked his vehicle but refuses to tell what happened or can’t remember,” and (5)
   “refuses meds or help.”




                                              2
Case: 21-30194      Document: 00516445331          Page: 3    Date Filed: 08/24/2022




                                    No. 21-30194


   neither “been adjudicated as a mental defective” nor “committed to a
   mental institution.” Tucker received his firearm several days later.
          Not too long afterward, law enforcement detained Tucker—unrelated
   to his previous purchase—after someone identified him as a suspect in an
   active-shooter investigation at a Walmart. Police discovered that Tucker
   possessed a loaded firearm and an extra magazine.
          ATF joined the ensuing interrogation. At one point, Tucker reported
   that he had been hospitalized and held for a 72-hour observation after his
   mother called the police because of an argument about marijuana use. Tucker
   later admitted, during another interview, that he lied about the length of his
   prior hospitalization out of concern that he might lose his right to carry a
   firearm. It is unclear what, if anything, came of these interviews.
          A year later, Tucker tried to purchase another firearm and again noted
   that he had never been adjudicated as a “mental defective” or committed to
   a mental institution. An ATF agent then served Tucker at his home with a
   warning that he was prohibited from possessing firearms or ammunition. The
   agent explained that this was because Tucker had been “admitted into a
   mental institution for a lengthy period of time.” Later that day, Tucker called
   the agent to ask (1) whether he could rent guns to shoot at a range, and (2)
   whether he could purchase a firearm if he stated that he had been adjudicated
   as a mental defective. The agent answered “no” to both questions.
          Three days later, Tucker reached out to the ATF agent to share that
   he was “buying a weapon this week” and that he “hope[d] to see [the agent]
   soon.” The agent again told Tucker that he was prohibited from purchasing
   or possessing a firearm. Tucker disagreed. “I am not prohibited from
   purchasing or possessing a firearm,” he texted the officer. Undeterred,
   Tucker then went to purchase a handgun and again represented on the ATF
   form that he had never been adjudicated as a mental defective or committed.




                                          3
Case: 21-30194         Document: 00516445331              Page: 4       Date Filed: 08/24/2022




                                          No. 21-30194


            Law enforcement obtained a warrant for Tucker’s home and seized a
   variety of ammunition. Tucker was arrested and later indicted for three
   counts of false statements to a federally licensed firearms dealer (for thrice
   representing “that he had not been adjudicated as a mental defective”) in
   violation of § 922(a)(6) and two counts of possession (one for the firearm
   seized from him at Walmart and another for the ammunition seized at his
   home) in violation of § 922(g)(4).
                                                II
            Tucker represents himself on appeal (as he did for most of trial) and
   raises a panoply of issues. Again, we need only tackle one: sufficiency of the
   evidence. We hold that the district court reversibly erred because no rational
   trier of fact could have found the essential elements beyond a reasonable
   doubt.
            Tucker timely raised this issue before the district court, which means
   our review is de novo—though we remain ever mindful of “the shortcomings
   inherent in examining a ‘cold appellate record.’” 2 Critically, however, no
   reasonable degree of deference could overcome the fact that Tucker never
   underwent an “adjudication” in the sense contemplated by § 922(g)(4).
   Black’s Law Dictionary explains that “adjudicate” commonly means “[t]o
   rule on judicially.” 3 Other courts across the country have similarly embraced




            2
            United States v. Nicholson, 961 F.3d 328, 338 (5th Cir. 2020) (quoting United States
   v. Vargas-Ocampo, 747 F.3d 299, 301 (5th Cir. 2014)); see also United States v. Tinghui Xie,
   942 F.3d 228, 234 (5th Cir. 2019) (describing deferential nature of our review).
            3
             Adjudicate, Black’s Law Dictionary 52 (11th ed. 2019) (emphasis added); accord
   Webster’s New Collegiate Dictionary 56 (9th ed. 1987) (defining “adjudicate” as “to settle
   judicially”); see also, e.g., Webster’s New International Dictionary 33 (2d ed. 1939)
   (defining “adjudicate” as “[t]o hear or try and determine, as a court” or “to settle by
   judicial decree”); Benjamin W. Pope, Legal Definitions (1919–1920) (defining




                                                4
Case: 21-30194           Document: 00516445331             Page: 5       Date Filed: 08/24/2022




                                            No. 21-30194


   this common understanding. 4 Yet the record lacks anything that resembles,
   let alone aspires to, judicial process. This is no trivial detail.
           The United States insists that the physician emergency certificate
   process constituted an adjudication, leaning heavily on the regulatory
   indication that “adjudicated” includes a “determination by . . . [a] lawful
   authority.” 5 But even were we to venture beyond the statute’s plain
   language, a potpourri of interpretive canons—the constitutional-doubt canon
   and the rule of lenity, to name just two—would betray the United States’
   desired reading. Courts interpreting the ATF’s regulatory definition have
   concluded similarly. 6 Thankfully, the plain text of the statute relieves us of
   the need to precariously balance the Second Amendment on ex parte, often-
   unreviewable         opinions      of    medical    professionals.       We      leave    the
   constitutionality of that framework for another day. 7



   “adjudication” as “[a]n application of the law to the facts and an authoritative declaration
   of result”).
           4
             United States v. Rehlander, 666 F.3d 45, 50 (1st Cir. 2012) (“Congress did not
   prohibit gun possession by those who were or are mentally ill and dangerous[] . . . .
   Congress sought to piggyback on determinations made in prior judicial proceedings . . . .”);
   United States v. Vertz, 40 F. App’x 69, 75 (6th Cir. 2002) (“Congress specifically required
   an ‘adjudication’ when a mental defect is the disabling circumstance . . . .”); Wilborn v.
   Barr, 401 F. Supp. 3d 501, 510 (E.D. Pa. 2019) (“[A] plain reading of the term
   ‘adjudication’ provides the ‘involvement of a judicial-decision maker, the resolution of a
   dispute after consideration of argument by the parties involved, and a deliberative
   proceeding with some form of due process.’” (citation omitted)).
           5
               See generally 27 C.F.R. § 478.11.
           6
              See, e.g., Franklin v. Sessions, 291 F. Supp. 3d 705, 716 (W.D. Pa. 2017) (applying
   the principle of noscitur a sociis, concluding “other lawful authority” must resemble the
   specific, introductory categories of a “court, board, [or] commission”).
           7
              We also reserve comment on whether the United States’ broad conception of “a
   mental defective” is correct. See, e.g., United States v. Hansel, 474 F.2d 1120, 1125 (8th Cir.
   1973) (“If it is the desire of Congress to prohibit persons who have any history of mental
   illness from possessing guns, it can pass legislation to that effect, but we cannot read into




                                                   5
Case: 21-30194         Document: 00516445331               Page: 6      Date Filed: 08/24/2022




                                           No. 21-30194


                                                III
           To be clear, our holding affects not only Tucker’s convictions for
   possession but also those for false statements. We therefore REVERSE
   Tucker’s convictions and VACATE his sentence.




   this criminal statute an intent to do so.”). The phrase as to have long carried a particular
   meaning, which speaks not to generalized mental illnesses but instead to an archaic class of
   intellectual disability. See, e.g., id. at 1124–25 (accumulating various sources that pre-date
   the passage of the Gun Control Act in 1968); Tyler v. Hillsdale Cnty. Sheriff’s Dep’t, 837
   F.3d 678, 687 (6th Cir. 2016) (en banc) (“[W]e note that § 922(g)(4) does not use the
   phrase ‘mentally ill,’ nor does it attempt to prohibit all currently mentally ill persons from
   firearm possession. Rather, the statute uses prior judicial adjudications—incompetency
   and involuntary commitment—as proxies for mental illness.”); see also, e.g., United States
   v. B.H., 466 F. Supp. 2d 1139, 1147 (N.D. Iowa 2006) (holding that the appellant was not
   “adjudged as a mental defective” because he was never found to lack a normal degree of
   intellectual capacity, as is the common understanding in both psychology and the law); cf.
   also, e.g., Townsend v. Sain, 372 U.S. 293, 303 (1963) (“An expert witness called by the
   prosecution testified that Townsend had such a low intelligence that he was a near mental
   defective . . . .”); Culombe v. Connecticut, 367 U.S. 568, 620 (1961) (“The man . . . was a
   thirty-three-year-old mental defective . . . with an intelligence quotient of sixty-four and a
   mental age of nine to nine and a half years.”); United States ex rel. Johnson v. Shaughnessy,
   336 U.S. 806, 808 (1949) (discussing Section 3 of the Immigration Act of 1917, which
   excluded from admission to the United States those found “mentally defective”). See
   generally Helene Burgess, The Mental Defective and the Law, 23 Intramural L. Rev.
   N.Y.U. 115, 116 (1967) (noting “mental defective” refers to “those testing in the
   underaverage group who[] . . . could never perform at the level of average intelligence” or
   “who are so severely and recognizably behind the norm as to warrant special . . . help”);
   Philip L. Harriman, Handbook of Psychological Terms 98 (1963) (defining “mental defective”
   as “an idiot, imbecile, or moron; one who cannot adjust to the community by reason of low
   intelligence”); John D. Comrie, Black’s Medical Dictionary 590 (H. A. Clegg
   ed., 18th ed. 1944) (defining “mental defectiveness” as “a primary condition in which
   certain persons never develop to the average standard of intelligence”); cf. generally
   American Pocket Medical Dictionary 585 (W. A. Newman Dorland ed., 17th
   rev. ed. 1943) (defining “moron” as “[a] mental defective whose mental age is between eight
   and twelve years” (emphasis added)).




                                                 6